739 N.W.2d 622 (2007)
BRIAN M. KELLY TRUST, Dennis Kelly, Trustee, and Sean Kelly, Trustee, Petitioners/Counter-Respondents-Appellees-Cross-Appellants,
v.
ADKISON, NEED, GREEN & ALLEN, PLLC, Paul Green, and John Yun, Respondents/Counter-Petitioners-Appellants-Cross-Appellees.
Docket No. 134101. COA No. 268550.
Supreme Court of Michigan.
October 17, 2007.
On order of the Court, the application for leave to appeal the March 8, 2007 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion, and we REMAND this case to the Oakland Probate Court for entry of an order granting summary disposition to the respondents. In all other respects, leave to appeal and leave to appeal as cross-appellant are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.